DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ request for continued examination received October 26, 2022.  Claims 1-13 are currently pending.

Double Patenting
	All double patenting rejections set forth in the previous action are withdrawn in view of further consideration by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	All rejections set forth in the previous action are withdrawn in view of further consideration by the examiner.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frentzel et al, US 9,347,022 alone or in view of Bacon et al, US 2002/0010105.
Frentzel et al teach a fabric treatment composition comprising particles, said particles comprising 40 to 95% polyethylene glycol with a molecular weight of from 500 to 11000, from 0.1 to 20% perfume, and from 0.1 to 50% starch granules, wherein the particles have a mass of from 0.95mg to 5g (claim 1).  These particles may be in tablet, spherical, or pill form (col. 11, lines 46-50), and the particles are formed by mixing the PEG, starch, and perfume to form a melt, and microcapsules may also be mixed into the melt (col. 11, lines 31-41).  This particle is precisely the laundry product claimed, however the reference does not specify the perfume as a phenolic aldehyde.  
What the reference does discuss, however, and well-known to persons of ordinary skill in the art, is that perfumes may be divided into two basic groups, blooming, and enduring perfume.  The blooming perfume gives a pleasant scent when the consumer opens the package, and the enduring perfume imparts a fragrance to the fabric which “endures” after washing so the clothes seem freshened to the consumer.  As perfumes are volatile compounds and subject to degradation in challenging environmental conditions, they are usually protectively carried or encapsulated in a container or matrix of some sort, and this is achieved by the reference with the starch and PEG (see discussion beginning at col. 1, lines 9-60).  
It would have been obvious then, for any perfume commonly used on fabrics, to be protected with the PEG and starch of the reference, but again, specific perfumes are not specified.  The reference incorporates by reference US 7,186,680 which describes enduring perfumes such as ethyl vanillin (col. 20, enduring perfumes A and B (tables)), and US 2002/0010105 describes vanillin as a non-enduring (blooming) perfume (¶21, table 2).  It would have been obvious for one of ordinary skill in the art to use well-known blooming and enduring perfumes in the perfume carrier of the reference as this is precisely for which the carrier of the reference is designed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761